t c memo united_states tax_court sidney dishal and anna dishal petitioners v commissioner of internal revenue respondent docket no filed date dan l shehi for petitioners jeremy l mcpherson for respondent memorandum opinion parr judge this matter is before the court on petitioners' motion for award of reasonable_litigation_costs pursuant to sec_7430' and rule ‘all section references are to the internal_revenue_code as amended and in effect and all rule references are to the tax_court rules_of_practice and procedure unless otherwise continued petitioners moved the court for an award of litigation costs only accordingly all costs claimed by petitioners are in connection with the filing of the petition and thereafter neither party requested a hearing the relevant facts are taken from the record see rule a general background the petition in the underlying case was filed on date respondent's answer was filed on date a trial was held on date in san francisco california the sole issue at trial was whether petitioners engaged in their horse breeding and horse racing activities with the objective of making a profit within the meaning of sec_183 we filed our memorandum findings_of_fact and opinion on date holding that decision would be entered for petitioners see dishal v commissioner tcmemo_1998_397 respondent concedes that petitioners filed a timely motion for award of reasonable_litigation_costs substantially prevailed with respect both to the amount in controversy and to the most significant issue presented in the proceeding met the net_worth requirements and have not unreasonably protracted the court proceedings discussion t continued indicated sec_7430 provides for the award of reasonable administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies ’ and did not unreasonably protract the administrative or judicial proceeding see sec_7430 and b prevailing_party to be a prevailing_party a taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and meet the net_worth requirements of u s c sec d b see sec_7430 a and a taxpayer will not be treated as a prevailing_party however if the united_states establishes that its position was substantially justified see sec_7430 b as we stated earlier respondent concedes that petitioners substantially prevailed and met the net_worth requirements the this requirement does not apply to an award for reasonable_administrative_costs see sec_7430 parties primarily dispute however whether respondent's position in the judicial proceeding was substantially justified petitioners contend that respondent's position in the judicial proceeding was not substantially justified respondent asserts that it was reasonable to argue that petitioners did not engage in their horse breeding and horse racing activities for profit we agree with respondent for the reasons set forth below we shall deny petitioners' motion for award of reasonable_litigation_costs position_of_the_united_states the position taken by the united_states for purposes of litigation costs is the position_of_the_united_states ina judicial proceeding see sec_7430 a respondent took a position in the judicial proceeding herein on the date respondent's answer was filed--date see huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 substantial justification the commissioner's position is substantially justified if that position could satisfy a reasonable person and if it has a reasonable basis in both fact and law see 487_us_552 106_tc_76 we examine the facts known to the commissioner at the time the position was taken see 94_tc_685 the fact that the commissioner eventually loses or concedes a case is not determinative of whether a taxpayer is entitled to reasonable litigation and administrative costs see 92_tc_760 judicial proceeding we now consider whether respondent's position in the judicial proceeding was substantially justified the sole issue involved in the judicial proceeding was whether petitioners engaged in their horse breeding and horse racing activities for profit within the meaning of sec_183 respondent's position in the judicial proceeding was that petitioners did not engage in their horse breeding and horse racing activities with the primary purpose of making a profit whether a taxpayer is engaged in an activity with the requisite profit objective is determined from all the facts and circumstances e g 91_tc_371 88_tc_464 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 and b income_tax regs more weight is given to objective facts than to the taxpayer's mere statement of his or her intent e g 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the regulations promulgated under sec_183 list the following nine factors that should normally be taken into account in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the extent to which elements of personal pleasure or recreation are involved see sec_1_183-2 income_tax regs the list of factors in the regulations is not exclusive and other factors may be considered in determining whether an activity is engaged in for profit these factors are not merely a counting device where the number of factors for or against the taxpayer is determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than others cf 70_tc_715 affd on another issue 615_f2d_578 2d cir not all factors are applicable in every case and no one factor is controlling see 86_tc_360 72_tc_28 sec_1_183-2 income_tax regs petitioners state that at the time the notice_of_deficiency was issued there was no reasonable factual basis to support respondent's determination that petitioners did not engage in the business of horse racing and breeding with an intent to make a profit we disagree cases involving sec_183 are almost entirely factual in nature and require a weighing of factors all of which may be reasonably interpreted differently see brennan v commissioner tcmemo_1997_60 eldridge v commissioner tcmemo_1996_44 harrison v commissioner tcmemo_1995_ leaphart v commissioner tcmemo_1993_502 affd without published opinion 31_f3d_1172 3d cir jasienski v commissioner tcmemo_1993_449 in the underlying case we were required to weigh carefully all the facts and circumstances and consider each of the factors listed in the regulations promulgated under sec_183 although we agreed with petitioners in the underlying case there were certain factors present that were indicative of an activity_not_engaged_in_for_profit notwithstanding our conclusion that petitioners did have the requisite profit objective the presence respondent's position in the administrative_proceeding was the same as in the judicial proceeding this is immaterial however since petitioners do not seek administrative costs of these factors leads us to decide that respondent's position had a reasonable basis in both law and fact see pierce v underwood u s pincite accordingly we hold that respondent's position was substantially justified and that petitioners are not entitled to litigation costs under sec_7430 based on this holding we need not consider respondent's alternative arguments that petitioners did not exhaust their administrative remedies and that the amount of the costs claimed 1s not reasonable petitioners’ motion will therefore be denied an appropriate order and decision will be entered
